ant ase ep e c i v e n _ ar e y t f n i l a e s f department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 c donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is f you have any questions about your sincerely robert s choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c division release number release date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice further action if you disagree with our proposed deletions you should follow if you agree with our deletions you do not need to take any in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert s choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c 2qnment entitie division date legend b incorporator m geographic region q applicant organization w state x similar organizaton y similar organization z similar organization t date w website dear contact person identification_number contact number fax number employer_identification_number uil ’s we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sub sec_501 or under any other subsection of a the basis for our conclusion is set forth below issues whether you q are organized and operated primarily for one or more exempt purposes and are tax- exempt within the meaning of sec_501 whether you q are operated primarily for the benefit of private interests facts organization and operation you were organized by b and incorporated under the laws of w ont your purposes as stated in article of your certificate of formation are t o provide quality early- stage investment opportunities for accredited investors in the m region and to assist educate and connect early slave growth companies with information and advisors for the purpose of raising money to enhance economic growth for the region the detailed narrative description of vour activities on the application_for recognition of exemption states in relevant part that you propose to operate as an angel investment network to benefit the m you state that vour activities will benefit the citizens of m through the economic development that results from the success of businesses made possible by your members’ investments you explain that angel investor networks are associations of members who qualify as accredited investors under federal security laws and who seek to identify screen and assist early-stage businesses seeking investment capital currently local entreprencurs in the region encounter challenges when attempting to obtain equity money from local investors you state that you will resolve this issue and fulfill a specific need by serving as a facilitator between members accredited investors and entrepreneur owners of early-stage growth companies seeking investment capital in the m members will provide entrepreneurs with information and advisors for the purpose of raising money and assisting in the growth of these enterprises you also describe membership meetings presentation events and training events as educational activities as a result you will assist with the economic development in the m region one hundred percent of the organization’s resources will be committed to this purpose you indicate that fees have been set to cover the organization's expenses without profit your membership handbook provides additional information about your organization and operation phe handbook states that q will be a w not-for-profit corporation whose members qualify as accredited investors under federal securities laws q is dedicated to providing quality early-stage investment opportunities for accredited m angel investors and to assisting educating and connecting early-stage growth companies in the m with information and advisors for the purpose of raising money and assisting in their growth q is intended to be an organization for investors by investors q will act solely as a facilitator of the investment process providing members with a method by which to meet view analyze and monitor investment opportunities the m has a pool of high net_worth individuals with business experience who are looking for investment opportunities investments of most interest will be those that have a potential for high return and reflect the prevalent industries of the region q’s mission is to satisfy this demand by accredited m angel investors for quality early-stage investment opportunities a byproduct of this will be economic development for m and w by helping early-staze businesses grow to profitability with a modest number of members and a small number of sponsors the group can be self-sufficient ideally q’s expenses will be kept low so that at quarterly investment meetings q members will hear presentations from two to four businesses seeking investment capital these companies will be chosen by q members through a formal application and screening process according to adopted bylaws without defining the terms used your membership handbook states that success in the short term will be measured by the quality of deal flow and the number of companies funded in the long run roi return on investment for members will be the defining measure for success page membership your membership requirements are listed on your exemption application in response to part ii line you state that members must certify that they qualify as accredited investors as defined under rule of the securities exchange commission regulations the federal securities laws define the term accredited investor in rule s01 a which is codified in title of the code_of_federal_regulations as under regulation d - rules governing the limited offer and sale of securities without registration under the securities act of as meaning any person or entity that comes within the categories specified in the regulations or that the issuer or seller of securities reasonably believes comes within the specified categories al the time of the sale of the securities to that person or entity members must pay the annual membership fee complete an application_for membership and agree to the q rules of membership and conduct all members will have one vote on organizational issues members must have relevant investment experience or be interested in learning form their peers the benefits of membership include access to quality and screened investment opportunities opportunity to co-invest with highly qualified angels networking with other accredited local investors occasional access to deals from similar organizations such as the y and the z you act solely as the facilitator of the investment process providing members with a method by which they may meet view analyze and monitor investment opportunities members are responsible for making individual and independent investment decisions both as to suitability of an investment and as to the amount if any invested based on their own individual evaluation of the merits of the proposed investment you state that you do not provide members or others with investment advice and do not benefit from the success or failure of the investments of your members marketing material received with your application included a one page flyer that identifies q as an investment group at the top of the page and states that q is a not-for-profit organization for investors by investors and a facilitator of the investment process providing members with a method by which to meet view analyze and monitor investment opportunities you also have a comprehensive website w identified as your primary website address on part i line le of your exemption application your june instructions on the angel investinent process the website lists the qualifications and benefits of membership as well as services provided to participating investors and entrepreneurs your website last visited date contains links to other sites that include information on angel investor groups the website also explains the activities of accredited angel investors letter references your website as a source of law sec_501 a of the internal_revenue_code_of_1986 the code exempts from federal income_taxation organizations described in section s01 page sec_501 of the internal_revenue_code_of_1986 provides for exemption from federal_income_tax of business_leagues chambers_of_commerce real_estate boards boards_of_trade or professional_football_leagues not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual section c -1 of the income_tax regulations states in part it is an organization of the same general class as a chamber a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business leavue them to make sound investments is not a business league since its activities do not further any common business_interest even though all of its income ts devoted to the purpose stated a stock or commodity exchange which serves its members as a convenience and economy in buying and selling is not a business league a chamber of commerce or a board_of trade within the meaning of sec_501 and is not exempt from tax an association engaged in furnishing information to prospective investors to enable revrul_56_84 1956_1_cb_201 held that an organization that is operated primarily for the purpose of promoting selling and handling the national advertising in its members’ publications is not entitled to exemption from federal_income_tax as a business league under sec_501 such activities constitute the performance of particular services for the individual members as distinguished from activities lor the improvement of the business conditions of its membership as a whole revrul_58_224 1958_1_cb_242 held that an organization whose sole activity is to conduct an annual trade_show not held in conjunction with a convention or annual meeting but held only for the purpose of bringing buyers and sellers together is not exempt under sec_501 of the code the ruling concluded that the activities of the organization substantially serve its members as a convenience and economy in the conduct of their businesses therefore the organization is rendering particular services for individual persons as distinguished from the improvement of business conditions generally revrul_59_234 1959_2_cb_149 held that a real-estate board whose primary purpose or activity is the operation of a multiple-listing system is considered to be rendering particular services for its members as a convenience and economy in the conduct of their respective businesses rather then for the improvement of business within the real_estate business generally and is not exempt from federal_income_tax as an organization described in sec_501 of the code the ruling further concluded that the operation of a real_estate multiple listing service constitutes a business ofa kind ordinarily carried on for prolit revrul_59_391 1959_2_cb_151 held that an organization composed of individuals firms associations and corporations each representing a different trade business occupation or profession whose purpose is to exchange information on business prospects has no common business_interest other than a mutual desire to increase their individual sales the activities are not directed to the improvement page of one or more lines of business but rather to the promotion of the private interests of its members and is not exempt under sec_501 g6 of the code revrul_67_182 1967_1_cb_141 considers the exempt status of a nonprofit organization whose only activity is providing a reference library of electric logs maps and oil publications and oi information services as well as other matters which are a source of geological data for its members’ use as an aid in their oil exploration businesses the organization made specialized information available to ils members on a cooperative basis which serves as a convenience and economy in the conduct of their businesses furthermore since membership is limited and the facilities of the organization are made available only to participating members the organization's activities are not aimed at the improvement of business conditions in the industry as a whole the ruling found that operation of the library as described is an activily which constitutes the performance of particular services for individual persons accordingly the organization does not qualify for exemption from federal_income_tax under sec_50 of the code revrul_70_80 1970_1_cb_130 considers a nonprofit trade_association of manufacturers in a particular line_of_business whose members consist of a small number manufacturers in the industry although membership in the association is open to all manufacturers in the industry a significant number of manufacturers have chosen not to join the association the ruling held that because the association directs its activities solely to the benefit of its limited membership it improvement of conditions in a business line and is thus not exempt under sec_501 of the code is not directing its activities to the revrul_74_228 1974_1_cb_136 held that an organization of transoceanic passenger carriers that appointed travel agents to book passenger travel on the ships of its members does not qualify for exemption from federal_income_tax under sec_501 of the code by appointing travel agents to sell passages on the ships of its members under the circumstances described the organization is providing ils members with a service that assists them tn the conduct of their businesses this activity constitutes the performance of particular services for members and is not directed to the improvement of general business conditions within the meaning of the regulations revrul_76_366 1976_2_cb_144 held that an association of investment clubs formed to enable members and prospective investors to make sound investments by the mutual exchange of investment information does not qualify for exemption from federal_income_tax the association carried on not only educational activities but other activities directed to the support and promotion of the economic interests of its members moreover by furnishing information to prospective investors to enable them to make sound investments the association is serving private interests circuit held that there was no reason apparent for granting exemption as a business league to a clearing house association that served each member as a convenience or economy in his business by providing facilities for dealings in securities and commodities the court found that nothing was being done by the organization to advance the interests of the community or to improve the standards or conditions of a particular trade and that the purpose of the organization was to provide a business economy or convenience for individual traders in denying the exemption under sec_103 of the revenue act of predecessor statute to sec_501 of the code the court explained that merely serving as a convenience to members is not a characteristic shared by the entities itsted in the statute page in 99_f2d_460 8th cir the eighth circuit held that an organization of investment brokers whose purpose was to represent the interests of municipal bondholders and which was formed to perform services members would have been required to perform themselves in making bond investments was not exempt under sec_501 because the organization's primary activities were found to constitute the performance of particular services for individual persons the enterprise was undertaken as a cooperative endeavor to render services which the separate members might have been required to furnish and its main purpose was to benefit bondholders the court concluded if its the organization's main purpose is to benefit its shareholders or individuals it is notexempl proceeds from these activities subsidized the services it furnished its members the court found that the organization was organized to do a regular business ordinarily carried on for profit and since in the course of its business its net_earnings inured to the benefit of individuals it was not exempt from tax the court observed that term nel profits as shown by the books of the organization or than the difference between the gross_receipts and disbursements in dollars in dividends citations omitted the organization engaged in activities of a type ordinarily carried on for profit and it must be kept in mind that the term ‘net earnings’ may include more than the profit may inure to the benefit of shareholders in other ways than of milwaukee v united_states 202_f2d_633 7th cir in general contractors’ association the seventh circuit found that where membership dues supported a quality estimating service which was a type ol business ordinarily carried on for profit as the primary activity of an association of general contractors the benefits that the service afforded the members was an inurement of net_earnings fatal to exemption under sec_501 of the code the court held that t hus where valuable services of a type normally performed for profit are rendered to individual members as in this case it may be said that part of the net_earnings of a taxpayer do inure to the benefit of its members in 320_f2d_375 ct_cl cert den 376_us_931 the claims_court found that an association’s operation of a real_estate multiple listing system cannot be regarded as directed to the improvement of business conditions in the real_estate market within the meaning of the regulations but rather constitutes the performance of a particular service for brokers participating in the service and thus is not exempt under sec_501 of the code in concluding that the association’s multiple listing systems operates most immediately to the benefit of the individual participating realtors the court found several factors compelling first and foremost is the fact that the fees charged for the listing service are in approximate proportion to the benefits received by each realtor the court stated that w hen each member contributes in proportion to what he receives it is a strong indication that the benefits received are not as plaintiff contends they are ‘inherently group benefits second the fact that participation in the multiple listing service is limited to members of the board provides some indication that the service is not designed to serve the real_estate business generally finally the court found a particularly compelling analogy between the operation of a multiple listing service and of a stock or commodity exchange in that both are means of bringing buyers and sellers together to facilitate the sale of property both are supported by the brokers who earn commissions by arranging sales of property both provide a genuine benefit to persons desirous of buying and selling properly and to the brokers who deal in such property in harding hospital inc v united_states dollar_figure f 2d 6th cir the sixth circuit held that an organization seeking a ruling as to recognition of its tax exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute page application of the law does not promote a conunon business_interest sec_501 of the code sets forth criteria for qualification for exempt status qualifying exempt_organization must be described in sec_1_501_c_6_-1 of the regulations you fail to meet the standards set forth in the code and you are not described in the regulations because you do not promote a common business_interest you are an association engaged in furnishing information to prospective accredited investors to enable them to make sound investments you are not a business league in addition a sec_1_501_c_6_-1 of the regulations clearly states that a n association engaged in furnishing information to prospective investors to enable them to make sound investments is not a business league since its activities do not further any common business_interest even though all of its income is devoted to the purpose slated a stock or commodity exchange is not a business league a chamber of commerce or a board_of trade within the meaning of sec_501 and is not exempt from tax you basically bring buyers and sellers together in order to facilitate the sale of property this activity is similar to that described in revrul_58_224 which held that conducting an activity to bring buyers and sellers together does not constitute an exempt_purpose under sec_501 of the code you provide a facility or exchange for the promotion of investment decisions this is similar to the situation in produce exchange stock clearing association y helvering in this case the court held that there was no reason apparent for granting exemption as a business league to a clearing house association that served cach member as a convenience or economy in his business by providing facilities for dealings in securities and commodities the court found that nothing was being done by the organization to advanee the interests of the community or to improve the standards or conditions of a particular trade your organization's activities which primarily benefit your members are similar to the activities of the plaintiff in the case of evanston-north shore board_of realtors v united_states where the court drew an analogy between the operation of a real_estate multiple listing service and the operation of a stock or commodity exchange in ruling that the organization did not promote a common business_interest similar to for-profit your activities as described above provide the members of your organization with an economy and convenience in the conduet of their individual investment activities and therefore constitute the performance of particular services for individual persons as distinguished from activities aimed at the improvement of business conditions in their trade as a whole your activities constitute a business of a kind ordinarily carried on for profit you are similar to the organization described in revrul_39_234 which held that the operation of a real_estate multiple listing service constitutes a business of a kind ordinartly carried on for profit you also are similar to the appellant organization in northwestern municipal association inc v united_states where the court ruled that the organization engaged in activities of a type ordinarily carried on for protit proceeds irom these activities subsidized the services it furnished its members the court observed that it must be kept in mind that the term ‘net earnings’ may include more than the term net profits as page shown by the books of the organization or than the difference between the gross_receipts and disbursements in dollars profit may inure to the benefit of shareholders in other ways than in dividends of milwaukee y united_states similarly the appellant organization in general contractors’ association operated a type of business ordinarily carried on for profit supported by membership dues as is the case with your organization the court found that the benefits accruing to appellant organization’s members amounted to an inurement of net_earnings fatal to exemption under sec_501 of the code private benefit sec_1_501_c_6_-1 of the regulations describes a qualifying_organization as one that directs its activities at the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons similar o the organization described in revrul_56_84 the particular services you provide are restricted to your participating members who represent a limited membership of accredited investors your activities will serve the interests of your members and are not aimed at the improvement of business conditions in the industry as a whole like the organization described in revrul_59_391 the individuals comprising your membership share no common business_interest other than a mutual desire to increase their individual investment returns revrul_67_182 held that an organization that has limited membership and makes specialized information available to its members on a cooperative basis does not qualify for exemption under sec_501 the organization’s activities are not aimed at improvement of business conditions in the industry as a whole but constitute the performance of particular services for individual persons in a similar way your activities are not directed to the improvement of one or more lines of business the general economic welfare of the community or the common business interests of an industry but promote the private financial interests of your members you also are like the association in revrul_70_80 because you direct your activities solely to the benefit of your limited membership rather than to the improvement of conditions in a business line as well as the organization in revrul_74_228 whose restricted membership consists of a small number of members such as your accredited investors within an industry because your organization directs its activities solely to the benefit of its limited membership it is not directing its activities to the improvement of conditions in a business line and is thus not exempt under sec_30 c of the code in addition by furnishing information to prospective investors to cnable them to make sound investments you are serving private interests and carry on activities directed to the support and promotion of the economic interests of your members similar to the organization in revrul_76_366 your activities may be described as a cooperative endeavor or enterprise undertaken to render services that your separate members might have otherwise been required to furnish as with the case of the organization described in northwestern municipal association inc v united_states page other furthermore you have not demonstrated that you have satisfied the requirements of the code section under which you applied as required in harding hospital inc v united_states which also specifies that the burden of prool rests with the applicant organization applicant’s position you state that you mect the requirements of sec_501 based on the following assertions you are an association of persons having a common business_interest that interest is to facilitate entrepreneurs in the m area in obtaining capital from the investment community at large you have no profit_motive - your fees are set to cover expected operating_expenses on a break-even basis no profits will inure to the organization or its members your activities are completely directed towards improv ing the overall business climate of the m benefiting all citizens through increased employment opportunities and tax revenues you are organized along the lines of a chamber of commerce assessing membership fees for the benefit of bringing like minded business people tovether to discuss and evaluate business opportunities with no activities to be performed on an individual business level for its members or entrepreneurs therefore you state that your organization is not similar to the organizations cited in revenue_ruling and revrul_74_228 as not entitled to recognition of tax-exemption under sec_501 when asked how you further an exempt_purpose under c you responded first there are benefits for the there are multiple benefits addressed under this section members of the organization by participating in the angel network members will be provided training and educational opportunities relating to investment trends issues and best practices in addition members are provided an opportunity to identify screen and assist early-stage companies seeking investment capital with a group of peers who can provide additional expertise and insights into the investments offered secondly the entrepreneurs benefit from the opportunity to seek investment capital from the membership finally the local region benefits from the economic development benefits resulting from the growth of these companies and the wealth created by the members’ investments you are an association of members who qualify as accredited investors under federal securities laws and who seek to take an active role in the organization to identify screen and assist early-stage businesses seeking investment capital you do not promote any one line_of_business but accept applications from any line_of_business you seek to assist your members in identifying and vetting investment opportunities by reducing the risk and providing for shared access to due diligence processes much as the local chamber of commerce seeks to connect local businesses for the purposes of business-to- business exchanges you seek to connect qualified investors with entrepreneurs who seek capital investments and business advice the organization itself does not invest in any of the business opportunities all membership fees and application fees will be used for administrative costs and costs associated with membership meetings entrepreneur presentation events and training and educational events when asked to clarify this phrase looking for companies with potential for high returns used in your application in connection with your activities you provided the following rationale page members of a chamber of commerce join the organization to benefit their individual companies a large part of which is to increase their profits by meeting potential customers who are also members of the organization this comment should be taken in the context that the purpose of the organization is to enable businesses to succeed in that respect the term is intended to refer to the fact that the q seeks to assist businesses that have the potential to make the most economic impact for the potential employees and citizens in the m region while the individual members of a chamber might receive a private benefit form the membership the organization itsell chamber does not profit from this benefit q operates in the same way so we are unclear why chambers would qualify as non-profit but an angel network would not qualify service’s response to applicant’s position you state that your aclivities are completely directed towards improving the overall business climate of the m benefiting all citizens through increased employment opportunities and tax revenues the local region benefits from the economic development benefits resulting from the growth of these companies and the wealth created by the member’s investments and that you seek to assist businesses that have the potential to make the most economic impact for the potential employees and citizens in the m region however promotion of regional economic development as a public benefit is not your primary concern on your website you specifically state that any economic development for the m and w is merely a byproduct of your mission to provide investment opportunities for accredited m 1s it clear that vour main focus is on providing investment opportunities and maximizing investment returns for high net_worth investors you state that ijnvestments of the most interest will be those that have a potential for high return and reflect the prevalent industries of the region you primarily select investment candidates based on potential return on investment and not on any community benefit the reason local businesses and entrepreneurs are beneficiaries of your activities is evident in your statement most vroups maintain a local or rezion geographic focus in order to maximize members’ ability to actively engage in the growth of their investments you further state to maximize the value added most close geographic proximity specialize in industries or technologies they understand and invest only in companies within investors although vou assert no profit_motive and emphasize that your fees are set to cover expected operating_expenses on a break-even basis providing services even at cost lacks the donative element necessary to distinguish the services from a regular trade_or_business ordinarily carried on for profit and as set forth in sec_1_501_c_6_-1 even though a business produces only sufficient income to be self-sustaining if it is outside the scope of sec_501 is of a kind ordinarily carried on for profit as is the case with your enterprise it you emphasize the educational component of your activities by mentioning membership meetings entrepreneur presentation events and training and educational events yet by furnishing information to prospective investors in order to enable them to make sound investments you are serving private interests and carrying on activities ultimately directed to the support and promotion of the economic interests of your members on your website you state that the goal of wealthy angel investors is to achieve higher returns than the typical public markets provide particularly given the risk involved you state that seek returns of page at least ten times their initial investment within seven years the main focus is on measures of profitability and growth your primary purpose ts to serve as an investment agent linking potential investors with entrepreneurs and start-up or early-stage businesses seeking investment capital you are a self-described membership_organization established to facilitate interactions between entrepreneurs seeking investment capital you acknowledge that you act solely as a facilitator of the investment process providing members with a method by which to meet view analyze and monitor investment opportunities your mission statement is to provide quality early-stage investment opportunities for accredited m investors you are in essence a venture capital organization operated in your own words for investors by investors conclusion based on the facts presented above we conclude that you do not mect the requirements for tax exemption under sec_501 of the code because your primary activities are not those of an organization exempt under that section and you are not a business league a chamber of commerce or a board_of trade specifically you perform particular services for individual persons engage in a regular business of a kind ordinarily carried on for profit and in furnishing information to prospective investors do not further any common business_interest but operate primarily for the benefit of private interests therefore exemption under sec_501 of the code is denied your appeal rights you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address page mail to deliver to you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if vou have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely rob choi director exempt_organizations rulings agreements enclosure publication page
